Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed February 18, 2021 has been entered and made of record. Claims 1 and 11 have been amended; Claims 4-5, 14-15 have been cancelled; and claims 21-24 have been added. By this amendment, claims 1-3, 6-13, and 16-24 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-13, and 16-24 have been considered but are moot in view of new ground of rejection: (Akbari et al, “Semi-recurrent CNN-based VAE-GAN for sequential data generation, School of Engineering Science, Simon Fraser University, Burnaby, BC, Canada, IEEE 2019, Pages 2321-2325)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dundar et al, (US-PGPUB 2019/0244060) in view of Akbari et al, “Semi-recurrent CNN-based VAE-GAN for sequential data generation, School of Engineering Science, Simon Fraser University, Burnaby, BC, Canada, IEEE 2019, Pages 2321-2325)

In regards to claim 1, Dundar discloses a computer, comprising a processor; 
and a memory, the memory including instructions to be executed by the processor, (see at least: Figs. 1a, 4a, and Par. 0005, 0033, (CPU or PPU, “processor”), and memory 304), to: 
generate a plurality of domain adapted synthetic images by processing the synthetic image with a style transfer neural network, wherein the style transfer neural network is trained to adapt the synthetic image from a first domain to a second domain, (see at least: Abstract, and Par. 0004, style transfer neural network may be used to generate stylized synthetic images, where real images provide the style (e.g., seasons, weather, lighting) for transfer to synthetic images, [i.e., generating a plurality of domain adapted synthetic images by processing the synthetic image with the style transfer neural network. Fig. 6b, Par. 0138, the synthetic image of a daytime road scene with cars, trees, style transfer neural network model 610 according to the photorealistic image, where the stylized synthetic image is a nighttime version of the synthetic image, [i.e., processing the synthetic image with the style transfer neural network model 610, to adapt the synthetic image from a first domain, {day time), to a second domain, (night time)];
train a recognition neural network model 620 based on the domain adapted synthetic images and the corresponding ground truth; and process images with the trained deep neural network to determine objects (see at least: Fig. 6b, and Par. 0140, the recognition neural network model 620 is trained using the stylized synthetic images and ground truth recognition data comprising annotations indicating locations of objects to be detected in each synthetic image used to generate the stylized synthetic images, [i.e., training the recognition neural network model 620 based on the domain adapted synthetic images and the corresponding ground truth recognition data comprising annotations, “processing images”, to determine objects based on indicating locations of objects to be detected]). 
Dundar does not expressly disclose the generating a synthetic image and corresponding ground truth; and using the variational auto encoder-generative adversarial network (VAE- GAN), as well as a deep neural network (DNN).
However, Dundar discloses in another embodiment the training a deep neural network (DNN) in object recognition and classification, (Pars. 016-0129); and the receiving ground truth recognition data for the synthetic image by the style transfer neural network model 610, [i.e., the synthetic image and the corresponding ground truth recognition data are implicitly obtained or generated by the computer]], (Par. 0136). herein the VAE-GAN includes an encoder neural network, a generator neural network and a discriminator neural network wherein the encoder neural network generates hidden variables, the generator neural network generates a modified synthetic image based on hidden variables and the discriminator determines whether the modified synthetic image is similar to a real image and wherein the VAE-GAN is trained to adapt the synthetic image from a first domain to a second domain using real images as input and determining a loss function based on real images”.
Akbari et al discloses processing the synthetic image with a variational auto encoder-generative adversarial network (VAE-GAN), (see at least: Fig. 1a), wherein the VAE-GAN includes an encoder neural network, a generator neural network and a discriminator neural network, (see at least: Fig. a, and sections 3, 3.1), wherein the encoder neural network generates hidden variables, (section 2.1, “hidden representation”), the generator neural network generates a modified synthetic image based on hidden variables, (see at least: section 2.2), and the discriminator determines whether the modified synthetic image is similar to a real image, (see at least: section 3.1, left-hand-column, “the pair-wise feature matching loss between the real data xt and the synthesized data”); and wherein the VAE-GAN is using real images as input , determining a loss function based on real images”, (Page 2323, section 3.1, the pair-wise feature matching loss between the real data xt and the synthesized data, [i.e., using real data as input, and determining a loss function based on said real data]).


style transfer neural network model 610, with the VAE- GAN, as though by Akbari, in order to provide viable way of training networks that model sequential data such as videos, (Akbari, Page 2321, right-hand-column, last paragraph).

The prior art of record, Ming-Yu Liu et al, (“Unsupervised Image-to-Image 
Translation Networks, 31st Conference on Neural Information Processing Systems (NIPS 2017), Long Beach, CA, USA, Pages 1-9), discloses also the applying framework based on generative adversarial networks (GANs) and variational autoencoders (VAEs) to various unsupervised image-to-image translation problems, (see at least: Page 1, last paragraph, line 4 through Page 2, first paragraph).

In regards to claim 2, the combine teaching Dundar and Akbari as whole discloses the limitations of the claim 1.
Furthermore, Dundar discloses the instructions further including instructions to adapt the synthetic image from a first domain to a second domain by modifying the synthetic image to change weather and lighting conditions in the synthetic image (Dundar, see at least: Par. 0030, Examples of styles include seasons (summer, winter, etc.), weather (sunny, rainy, foggy, etc.), lighting (daytime, nighttime, etc.)

In regards to claim 3, the combine teaching Dundar and Akbari as whole discloses the limitations of the claim 1.
Furthermore, Akbari discloses the instructions further including instructions to train the VAE- GAN based on unsupervised learning, (see at least: Page 2322, section 2,  VAEs [13, 15] and GANs [14,16,17] are two powerful frameworks for learning deep generative models in an unsupervised manner).

Regarding claim 11, claim 11 recites substantially similar limitations as set forth in claim 1. As such, claim 11 is rejected for at least similar rational.
	The Examiner further acknowledged the following additional limitation: “a method”. However, Dundar discloses the “method”, (Dundar, see at least: Par. 0005).

Regarding claim 12, claim 12 recites substantially similar limitations as set forth in claim 2. As such, claim 12 is rejected for at least similar rational.

Regarding claim 13, claim 13 recites substantially similar limitations as set forth in claim 3. As such, claim 13 is rejected for at least similar rational.

In regards to claim 21, the combine teaching Dundar and Akbari as whole discloses the limitations of the claim 1.
Furthermore, Akbari discloses wherein the loss function is determined using a log-likelihood function log P.phi. (x|z), (see at least: see at least: section 2.1, the loss function of the VAE is the expected log likelihood)
In regards to claim 22, the combine teaching Dundar and Akbari as whole discloses the limitations of the claim 1.
Furthermore, Akbari discloses wherein an output video image can be described by a probability distribution P.phi.(x|z), where 0 is the weights and biases included in the encoder neural network and the generator neural network, x is the output video image and z are the hidden variables, (see at least: section 2.1, “decoding the latent representation back to the probability distribution of the data (in data space): ˆx ∼ p(x|z)”, and section 3.1, 4th paragraph)

Regarding claim 23, claim 23 recites substantially similar limitations as set forth in claim 21. As such, claim 23 is rejected for at least similar rational.

Regarding claim 24, claim 24 recites substantially similar limitations as set forth in claim 22. As such, claim 24 is rejected for at least similar rational.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dundar and Akbari, as applied to claim 1 above; and further in view of Connell, (US-PGPUB 20150169945).

In regards to claim 6, the combine teaching Dundar and Akbari as whole discloses the limitations of the claim 1.

Connell discloses a recognition program 111, which inputs this graphics vector (generated by graphics vector generator 305) into a photorealistic face rendering engine (denoted rendering engine 309 in FIG. 3) to generate a synthetic facial image with similar properties to the original image, [i.e., generate the synthetic images and corresponding ground truth], (see at least: Par. 0031).
Dundar and Akbari and Connell are combinable because they are all concerned with modeling images domain. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Dundar and Akbari, to use the rendering engine 309, as though by Connell, in order to generate synthetic image with similar properties to the original image, (Connell, Par. 0031).

Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 6. As such, claim 16 is rejected for at least similar rational.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dundar, Akbari, and Connell, as applied to claim 6 above; and further in view of Mizrachi, (US-PGPUB 2011/0263332)

In regards to claim 7, the combine teaching Dundar and Ming-Yu Liu and Connell as whole discloses the limitations of the claim 1.

Mizrachi discloses rendering engines, where a light transport calculations (for example, using a radiosity technique and/or a ray tracing technique) are effected for the creation of a video image in accordance with the geometry and lighting of a given scene, [i.e., generating the synthetic image and corresponding ground truth based on ray tracing a scene description], (Par. 0369)
Dundar, Akbari, and Connell, and Mizrachi are combinable because they are all concerned with modeling images domain. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Dundar, Akbari, and Connell, to use the rendering engine 309, as though by Connell, in order to generate synthetic image with similar properties to the original image, (Connell, Par. 0031).

Regarding claim 17, claim 17 recites substantially similar limitations as set forth in claim 7. As such, claim 17 is rejected for at least similar rational.

The prior art of record, Dammertz et al, (US-PGPUB 2009/0244084), discloses 
also the photorealistic rendering process generates the synthetic image and corresponding ground truth based on ray tracing a scene description, (see at least: Par. 0005, discloses process of creating synthetic images from scenes, such as generating a digital images in case of photorealistic images of three-dimensional scenes, by ray tracing).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dundar and Akbari, as applied to claim 1 above; and further in view of Chui et al, (US-PGPUB 2017/0278296)

In regards to claim 8, the combine teaching Dundar and Akbari as whole discloses the limitations of the claim 1
The combine teaching Dundar and Akbari as whole does not expressly disclose wherein ray tracing includes tracing a ray of light from a virtual illumination source as it reflects from a surface included in a scene description into a lens of a virtual camera.
However, Chui discloses ray tracing including tracing a ray of light from a virtual illumination source as it reflects from a surface included in a scene description into a lens of a virtual camera, (Par. 0006, ray tracing mathematically identifies and reproduces the path that each light ray follows in the reverse direction by tracing a path from a virtual camera position through each pixel of the image plane to its interactions with objects of the scene, [including reflection, refraction, and/or shadow effects, to eventually its point of origin, i.e., a light source in the scene, [i.e., tracing a ray of light from a virtual illumination source as it reflects from a surface included in a scene description into a lens of a virtual camera]).
Dundar, Akbari, and Chui are combinable because they are all concerned with modeling images domain. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Dundar and Akbari, to use the ray tracing, 
Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 8. As such, claim 18 is rejected for at least similar rational.

Claims 9-10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dundar and Akbari, as applied to claim 1 above; and further in view of Yoo et al, (US-PGPUB 2017/0166204)

In regards to claim 9, the combine teaching Dundar and Akbari as whole discloses the limitations of the claim 1
Furthermore, Dundar discloses detecting objects and indicating locations of detected objects, (Par. 0140).
The combine teaching Dundar and Akbari as whole does not expressly disclose instructions to communicate objects and locations determined in a traffic scene to a vehicle. 
Yoo et al discloses communicating objects and locations determined in a traffic scene to a vehicle, (see at least: Par. 0037-0040, the sensor device 130 sends information on the detected obstacle to the collision determining device 160, including a position and a velocity of the obstacle in front of the vehicle, [i.e., communicating objects and locations determined in a traffic scene to a vehicle]).


In regards to claim 10, the combine teaching Dundar, Akbari, and Yoo et al as whole discloses the limitations of the claim 9.
Furthermore, Yoo et al discloses instructions to operate the vehicle based on determining a vehicle path based on the objects and locations, (see at least: Par. 0044, storing device 150 may also store commands for controlling a velocity of the vehicle for avoiding a collision with the obstacle, and the like, [i.e., the velocity of the vehicle for avoiding a collision with the obstacle is implicitly based on the objects and locations]).

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 9. As such, claim 19 is rejected for at least similar rational.

 	Regarding claim 20, claim 20 recites substantially similar limitations as set forth in claim 10. As such, claim 20 is rejected for at least similar rational.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        02/15/2021